Name: Council Regulation (EC) No 1412/97 of 22 July 1997 fixing the monthly increases in the intervention price for cereals for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 24. 7. 97 I EN I Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1412/97 of 22 July 1997 fixing the monthly increases in the intervention price for cereals for the 1997/98 marketing year accordance with Article 3 (3) of Regulation (EEC) No 1766/92, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the last subparagraph of Article 3 (3) of Regulation (EEC) No 1766/92, for the 1997/98 market ­ ing year, the monthly increases to be applied to the inter ­ vention price applicable for the first month of the marke ­ ting year, shall be as follows: (in ecus per tonne) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements; Whereas, under the reform of the common agricultural policy, provision was made for the fixing of a single inter ­ vention price for all cereals; whereas this price has been fixed at a substantially reduced level applied in stages; whereas this fact should be taken into account in the fixing of the size of monthly increases; Whereas the intervention price for maize and sorghum applicable in July, August and September is to be the price valid in May of the previous marketing year, in Monthly increase in the intervention price July 1997 August 1997  September 1997  October 1997  November 1997 1,0 December 1997 2,0 January 1998 3,0 February 1998 4,0 March 1998 5,0 April 1998 6,0 May 1998 7,0 June 1998 7,0 (') OJ No L 181 , 1 . 7 . 1992, p . 21 . Regulation as last amended by Regulation (EC) No 923/96 (OJ No L 126, 24. 5. 1996, p. 37). Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from the 1997/98 marketing year. (2) OJ No C 101 , 27 . 3 . 1997, p. 1 . (3) OJ No C 200, 30 . 6 . 1997. (4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal). No L 196/2 EN Official Journal of the European Communities 24. 7. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1997. For the Council The President F. BODEN